Cooper, Judge.
This court having entered a judgment in the above-styled case at 193 Ga. App. 857 (389 SE2d 347) (1989) affirming the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 260 Ga. 319 (392 SE2d 706) (1990), judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Deen, P. J., and Birdsong, J., concur.

*820Decided September 10, 1990.
Heyman & Sizemore, William H. Major, for appellant.
Michael J. Bowers, Attorney General, H. Perry Michael, Executive Assistant Attorney General, William B. Hill, Jr., Deputy Attorney General, Mark H. Cohen, Senior Assistant Attorney General, for appellee.